Case 8:21-cv-01247-TJS Document 4 Filed 05/21/21 Page 1of5

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND ,
CIVIL DIVISION MO

PEARL DURHAM
1409 7th Street, NW
Apt. 309

Washington, DC 20001

Plaintiff,

v
Case No: CAL20-10201
' MGM NATIONAL HARBOR, LLC -
3905 Las Vegas Boulevard South
Las Vegiis, MD 89119 se

Defendant.

Ne? Ne eee a ee ae Ne eet ee ee i Nee Nee See Nee!

 

AMENDED COMPLAINT

 

NOW COMES the Plaintiff, Pearl Durham (hereafter, “Plaintiff’), by and through her
attorney, Bryson Stephen, and files her first amended complaint against the Defendant,

MGM National Harbor, LLC (hereafter, “Defendant”) on the grounds as stated as

follows:
PARTIES
l, Plaintiff is an individual who resides at the above captioned address.
2, Defendant is a corporation doing business in the State of Maryland with a

principle office located‘at 3905 Las Vegas Boulevard South, Las Vegas, NV 89119.
JURISDICTION AND VENUE

3, This Court has subject matter jurisdiction over this action pursuant to § 1-501 of

the Courts and Judicial Proceedings Article of the Maryland Code.

4. This Court has personal jurisdiction over Defendant pursuant § 6-103(b) (1-3) of

the Courts and Judicial Proceedings Article of the Maryland Code in that Defendant
Case 8:21-cv-01247-TJS Document 4. Filed 05/21/21 Page.2.of 5

transacts business in the State of Maryland, contracts to supply goods, food, services, or
manufactured products in the State of Maryland, and/or caused tortious injury by an act
or omission in the State of Maryland.
5. This Court is the proper venue for this matter pursuant to §6-201(a) and § 6-
202(8) of the Courts and Judicial Proceedings Article of the Maryland Code in that
Defendant carries on a regular business in Prince George’s County, Maryland and the
cause of action arose in Prince George’s County, Maryland.

~~ --STATEMENT OF FACTS ©
6. On or about April 3, 2017, Plaintiff was walking in the bathroom in MGM
National Harbor in Prince George’s County, Maryland (hereinafter, “the Premises”).
7. At all times relevant to this Complaint, Defendant owned, operated, and/or was
responsible for the maintenance and/or management of the Premises where the Plaintiff
was walking.
8, At approximately 2:30 p,m. on or about April 3, 2017, Plaintiff slipped and fell on
a puddle of water on the floor of the bathroom in the Premises.

'g, At eH-matertet the times, the Defendant knew or should have known that the
puddle constituted a dangerous condition and failed to remedy it or warn persons lawfully
upon the premises such as Plaintiff of said condition.
t0. The incident referenced herein was caused by the violations of law and negligence
of Defendant. Defendant's negligence included, but sas not limited to, -faiting failure to

properly maintain the area where Plaintiff fell and injured her knee and faitisg failure to

 

properly inspect the Premises, faiting failure to warn of dangerous condition, fatting

 

failure to remedy a dangerous condition, and fatting failure to exercise ordinary and

 
Case 8;21-cv-01247-TJS Document 4 Filed 05/21/21 Page 3 of5

reasonable care under the circumstances. In-vielatiorrotsucirdutys Defendant caused the,
11. As adirect and proximate result of the incident, Plaintiff suffered bodily injuries -
that have caused, and will continue to cause, physical and mental pain and suffering for

the rest of her life. Plaintiff has incurred, and will continue to incur, medical, therapeutic,

and related expenses, including Jost wages and property damage.

12. -Phaintiffrascomptied-with-att conditions preeedent ir the filing efthis-comptamt-
As a result of Defendant's negligence, Plaintiff suffered injuries to her Knee which
caused her knee to give out on her while walking on the premises of MCI center in
Washington, D.C., on August 17, 2017, causing her to fall a second time.
13. Asa result of this second fall, Plaintiff fractured her right elbow and wrist trying
to break her fall. Plaintiff's finger is now disfigured, and she is unable to hold anything
. with her right hand, Plaintiff has incurred, and will continue to incur, medical,
therapeutic, and related expenses, including lost wages.
14.- Plaintiff has complied with all the conditions precedent in the filing of this
complaint.

CLAIM FOR RELIEF NEGLIGENCE OF DEFENDANT
15, - Plaintiff restates and realleges each and every allegation set forth above as if fully
set forth herein.
16. At all times mentioned herein, Defendant had a duty to keep the Premises
reasonably safe and to avoid inuring persons lawfully upon the Premises. Defendant's
negligence included, but was not limited to, failing to properly maintain the area where

Plaintiff was: injured, failing to properly inspect the Premises, failing to warn’ of a

 

 
., Case 8:21-cv-01247-TJS Document 4 Filed 05/21/21 Page 4o0f5

dangerous condition, failing to remedy a dangerous condition, and failing to exercise
ordinary and reasonable care under the circumstances. In violation of such duty, Defendant

'

caused the incident as set forth herein.

17. As a direct and proximate result of Defendant’s negligence, Plaintiff suffered
injuries and damages as set forth above. —

18. ‘ The above injuries and damages were caused solely and proximately by Defendant, ,

without any contributory negligence on the part of Plaintiff.

‘ PRAYER

 

WHEREFORE, Plaintiff respectfully requests judgment against Defendant in the

amount of ONE MILLION DALLARS AND ZERO CENTS ($1,000,000.00) in

compensatory damages, plus costs of suit, pre and post judgment interest and such

other and further relief as this Court deems just and proper.

JURY DEMAND
Plaintiff, by and through the undersigned counsel and pursuant to Md. Rule § 2-325,

hereby demands jury trial on her cause of action,

 

 
Case 8:21-cy-01247-TJS Document 4 Filed 05/21/21 . Page 5 of 5

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND
CIVIL DIVISION

PEARL DURHAM |
1409 7th Street, NW
Apt. 309

Washington, DC 20001

 

Plaintiff,

 

v Case No: CAL20-10201

MGM NATIONAL HARBOR, LLC
3905 Las Vegas Boulevard South
Las Vegas, MD 89119

Defendant.

 

RULE 1-313 CERTIFICATION
Pursuant to Rule 1-313, Bryson Stephen, counsel to Plaintiff, hereby states that he:is wy

licensed to practice law in the state of Maryland.

Respectfully Submitted
ip me
Bryson Stephen, Esq. ”
\ CPF; 1906190098
Law Office of Chidinma [wuji
419 7" Street, NW, Suite 405
Washington, D.C. 20004
Cell: 740-228-1145
Email: stephenbattorney@outlook.com
Counsel for Plaintiff
